EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Michael Haas on 02/17/2021.
The application has been amended as follows: 
In claim 3, line 2, the term “a first region” has been changed to - - the first region - -.
In claim 3, line 2, the term “a second region” has been changed to - - the second region - -.
In claim 4, line 1, the term “claim 2” has been changed to - - claim 1 - -.
In claim 5, line 1, the term “claim 2” has been changed to - - claim 1 - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a system for curing moldable material, the system comprising: 
a mold formed from one or more materials configured to absorb microwave energy emitted by a source of microwave energy, the mold having a hot zone and a cold zone, 
wherein the mold cavity is configured with a first dimension at a first location and a second dimension at a second location, and 
wherein the hot zone is configured to achieve, upon exposure to the microwave energy, a first temperature in a first region adjoining the first location and a second temperature in a second region adjoining the second location, the first temperature being larger than the second temperature,
in combination with the other limitations in the claim.
Examiner notes that Applicant’s disclosure does not include any special definitions for the terms “first dimension” and “second dimension”.  The plain and ordinary meaning of the term dimension is a measurement or distance in one direction, such as length, width, or height.  Examiner notes that, as recited in the claim, the mold cavity is configured at a second location with a second dimension.  Therefore, this second dimension cannot be identical to the first dimension, since the claim recites the a second dimension at a second location and does not recite the cavity is configured with the first dimension at a second location.  In view of the above considerations, the second dimension differs in measurement value and/or direction from the first dimension.  For example, as shown in Fig. 1 and discussed in para. 40 of the specification, a first location 110 of the mold cavity has a larger first dimension (a first height) than the smaller second dimension (a second height) at the second location 112 of the mold cavity. 
Kato (JP2011230445), Tranter (US PG Pub 2009/0267264), and Herkner (US PG Pub 2011/0267264) are the closest prior art of record.
Kato teaches a system for magnetic-field induction heating of a mold comprising a mold formed from temperature-sensitive magnetic materials, with a mold cavity configured with a first dimension at a first location and a second dimension at a second location, but does not teach the mold materials are configured to absorb microwave energy in hot and cold zones.  Instead, Kato relies on magnetic-field induction heating, which is a different heating mechanism than microwave absorption.
Tranter teaches a mold formed from a material configured to absorb microwave energy and Herkner teaches a mold configured to absorb microwave energy in hot and cold zones.  However, neither Tranter nor Herkner teach the mold cavity is configured with a first dimension at a first location and a second dimension at a second location, and wherein the hot zone is configured to achieve, upon exposure to the microwave energy, a first temperature in a first region adjoining the first location and a second temperature in a second region adjoining the second location, the first temperature being larger than the second temperature.
One of ordinary skill in the art would not have looked to combine the teachings of Kato with those of Tranter and Herkner, due to the significant differences in mold materials and heating mechanisms and lack of motivation for the combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745